DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/15/2022 has been entered.

Response to Amendment
Examiner acknowledges the reply filed on 08/15/2022 in which claim 1 was amended.  Claim 6 is now cancelled. Claims 23-47 have been previously cancelled.  New claims 48 and 49 have been added. Currently, claims 1-5, 7-22, 48, and 49, are pending for examination in this application.

Examiner’s Comment
The examiner notes that the prior art to Genstler has been re-evaluated in light of the claims. Specifically, the teachings of Genstler (discussed in paragraph [0115]) are found to anticipate the limitations recited in independent claim 1, as well as additional dependent claims. As such, a new rejection is presented below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, 9-12, 16-19, 22, 48, and 49, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Genstler et al. (PGPub 2012/0289889).
[Claims 1, 2, 7, 12, 19, 48, and 49] Genstler teaches a method for a treatment of a thromboembolism comprising administering to a human subject (paragraph [0004]) a thrombolytic agent directly to the thromboembolism in a presence of ultrasound (paragraphs [0106]-[0111]), wherein a total dose of the thrombolytic agent administered is between 1 and 10mg (the lowest specific dose explicitly disclosed by Genstler is 10mg: “The rt-PA maximum total infusion dose may be from about 10 mg to about 30 mg, from about 10 mg to about 20 mg, or about 25 mg”) (paragraph [0115]);
further comprising providing a catheter (figure 1, item 10) with a fluid delivery lumen (figure 2, item 30) having at least one outlet (figure 1, item 29; figure 8, item 58) and a plurality of ultrasound radiating members (figure 3 and figure 6; items 40/42; paragraph [0042]), said ultrasound radiating members arranged in a region of the fluid outlet (figure 1; paragraphs [0034], [0038]) and being connected to an electrical power source which is located externally to the catheter and arranged to drive the ultrasound radiating members (figure 10, item 70; paragraph [0047], [0073]); 
positioning the catheter into or adjacent the thromboembolism (paragraph [0107]);
activating the plurality of ultrasound radiating members to produce ultrasound (paragraph [0111]); and 
introducing the thrombolytic agent into the fluid delivery lumen such that the thrombolytic agent flows through the fluid deliver lumen and through the outlet (paragraphs [0109], [0110]);
wherein the total dose of the thrombolytic agent is administered through the catheter and the total dose of the thrombolytic agent is administered at constant rates of between 1 mg/hour and 2 mg/hour (“The effective infusion dosage may range from about 0.12 mg/hr to about 2 mg/hr, from about 0.2 mg/hr to about 1.5 mg/hr, from about 0.5 mg/hr to about 1.5 mg/hr, or from about 1 mg/hr to about 2 mg/hr.”) (paragraph [0115]);
wherein the catheter (figure 1, item 10) comprises an inner core (figure 3, item 34) into which the ultrasound radiating members (figure 3 and figure 6; items 40/42) may be inserted (paragraph [0042]) and which is independent of the fluid delivery lumen (figure 2, item 20) (figure 2), through which the thrombolytic agent is administered at a constant rate of 2mg/hour (paragraph [0115]) to give a total treatment time which is a minimum of 30 minutes and less than 6 hours (As noted above and disclosed in paragraph [0115], Genstler contemplates a variety of specific dosages, dosage rates, and dosage regimens.  Among these, as noted above, Genstler discloses a dosage as low as 10mg. Furthermore, Genstler discloses a dosage rate as high as 2 mg/hr. Given these explicit teachings, a dosage of 10 mg at a rate of 2 mg/hr is contemplated and would result in a total infusion time of 5 hours.) (paragraph [0115]).
(The examiner notes that a “total treatment time” (as recited in claims 19-21) has not been explicitly defined; further, a “total treatment time” and a “period of time” of delivery for the “total dose” have not been equated; in this sense, a “total treatment time” could be longer or shorter than the time required to deliver a “total dose.”)
[Claims 9 and 16] Genstler teaches the limitations of claims 1 and 12, upon which claims 9 and 16 depend.  Genstler also teaches the thrombolytic agent is recombinant tissue plasminogen activator (r-tPA) or urokinase (paragraph [0115]).
[Claims 10 and 17] Genstler teaches the limitations of claims 1 and 12, upon which claims 10 and 17 depend.  Genstler further discloses the ultrasound is provided at a frequency of between 2 - 3MHz (paragraphs [0028], [0056]).
[Claims 11 and 18] Genstler teaches the limitations of claims 10 and 12, upon which claims 11 and 18 depend.  In addition, Genstler teaches a maximum pulse power of the ultrasound is 50W (the examiner interprets the limitation prohibits a method which utilizes a pulse power over 50W) (paragraphs [0080], [0089]).
[Claim 22] Genstler teaches the limitations of claim 12, upon which claim 22 depends.  Genstler further discloses the thrombolytic agent is administered through 2 catheters simultaneously (figure 14; paragraphs [0120], [0121]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5, 8, 13-15, 20, and 21, are rejected under 35 U.S.C. 103 as being unpatentable over Genstler et al. (PGPub 2012/0289889), in view of Lauer et al. (USPN 5,399,158).
[Claims 3-5 and 15] Genstler teaches the limitations of claims 1 and 12, upon which claims 3-5 and 15 depend. Although disclosing the total dose of the thrombolytic agent is administered at a rate of 2 mg/hour (paragraph [0115]), Genstler does not specifically disclose the total dose administered is between 2 mg and 4 mg.
However, Lauer teaches a method of treating a thromboembolism comprising administering a thrombolytic agent directly to the thromboembolism in a presence of ultrasound (column 3, lines 15-27), wherein a total dose of the thrombolytic agent administered is between 2 mg and 4 mg (column 7, lines 53-56).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the total dose taught by Genstler, to utilize a range of between 2 mg and 4 mg, as taught by Lauer, in order to provide increased functionality and control, by allowing for a means by which lower doses of thrombolytic agent might be administered, in combination with ultrasound exposure, such that clinically significant thrombus lysis is achieved (Lauer; column 9, lines 47-51; Table III).
[Claims 8, 13, and 14] Genstler teaches the limitations of claims 1 and 12, upon which claims 8, 13, and 14 depend. As indicated above, Genstler teaches a dosage as low as 10mg and a dosage rate as high as 2 mg/hr. Given these explicit teachings, the resultant total infusion time would equate to 5 hours. Although Genstler discloses a dosage rate of 1 mg/hr (paragraph [0115]), a lower total dosage would be required such that the total dose is delivered in under 6 hours.
However, Lauer teaches a method of treating a thromboembolism comprising administering a thrombolytic agent directly to the thromboembolism in a presence of ultrasound (column 3, lines 15-27), wherein a total dose of the thrombolytic agent administered is between 2 mg and 4 mg (column 7, lines 53-56).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the total dose taught by Genstler (in combination with an infusion rate of 1mg/hr), to utilize a range of between 2 mg and 4 mg, as taught by Lauer, in order to provide increased functionality and control, by allowing for a means by which lower doses of thrombolytic agent might be administered, in combination with ultrasound exposure, such that clinically significant thrombus lysis is achieved (Lauer; column 9, lines 47-51; Table III).
[Claims 20 and 21] Genstler teaches the limitations of claim 19, upon which claims 20 and 21 depend. As indicated above, Genstler teaches a dosage as low as 10mg and a dosage rate as high as 2 mg/hr. Given these explicit teachings, the resultant total infusion time would equate to 5 hours. Although Genstler discloses a dosage rate of 1 mg/hr (paragraph [0115]), a lower total dosage would be required such that the total dose is delivered in 2 hours or 4 hours.
However, Lauer teaches a method of treating a thromboembolism comprising administering a thrombolytic agent directly to the thromboembolism in a presence of ultrasound (column 3, lines 15-27), wherein a total dose of the thrombolytic agent administered is between 2 mg and 4 mg (column 7, lines 53-56).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the total dose taught by Genstler (in combination with an infusion rate of 1mg/hr), to utilize a range of between 2 mg and 4 mg, as taught by Lauer, (resulting in total treatment times of 2 hours and 4 hours) in order to provide increased functionality and control, by allowing for a means by which lower doses of thrombolytic agent might be administered, in combination with ultrasound exposure, such that clinically significant thrombus lysis is achieved (Lauer; column 9, lines 47-51; Table III).

Response to Arguments
Applicant's arguments, filed 08/15/2022, have been fully considered but they are not persuasive.  The applicant asserts that the prior art of record does not disclose the invention as claimed.
Examiner has fully considered the applicant’s arguments but they are not persuasive.  It is the examiner’s position that given a careful reading, the claims do not distinguish over the prior art of record.
Although much of applicant’s representative’s arguments are moot relative to the newly presented rejection above, the examiner reiterates that Genstler contemplates a variety of specific dosages, dosage rates, and dosage regimens (as disclosed in paragraph [0115]). Applicant’s remarks/arguments have merely focused on one contemplation of a dosage/infusion regimen. As clearly described in paragraph [0115] (although disregarded by applicant’s representative), the portions relied upon by applicant’s representative are preceded by the statement “in some embodiments.” As shown in bold below, the examiner has relied upon separate teachings/contemplations for a disclosed dosage/infusion regimen.
The examiner has reproduced the full paragraph below:
[0115] In some embodiments, recombinant tissue plasminogen activator (rt-PA or Actilyse.RTM.) can be used with the ultrasound catheter 10 for the treatment of pulmonary embolism. The effective infusion dosage may range from about 0.12 mg/hr to about 2 mg/hr, from about 0.2 mg/hr to about 1.5 mg/hr, from about 0.5 mg/hr to about 1.5 mg/hr, or from about 1 mg/hr to about 2 mg/hr. The rt-PA maximum total infusion dose may be from about 10 mg to about 30 mg, from about 10 mg to about 20 mg, or about 25 mg. In some embodiment, as rt-PA is infused at a rate of about 1 mg/hr to about 2 mg/hr for about 3 to about 5 hours, then the infusion rate is decreased to about 0.5 mg/hr for 10 hours. In some embodiments, rt-PA is infused at a rate of about 1 mg/hr to about 2 mg/hr for about 5 hours, then the infusion rate is decreased to about 0.5 mg/hr for 10 hours.
Again, applicant’s representative’s arguments have relied upon merely one highlighted/narrow example of a dosage/infusion regimen, while ignoring the broader disclosed teaching of Genstler. Given this, applicant’s representative’s arguments are found to be unconvincing. 
In light of the rejection and comments above, the examiner asserts the prior art of record teaches all elements as claimed and these elements satisfy all structural, functional, operational, and spatial limitations currently in the claims.  Therefore the standing rejections are proper and maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON E FLICK whose telephone number is (571)270-7024. The examiner can normally be reached M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        10/21/2022